UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1692


In re: PATRICK STEPHEN WALSH, a/k/a Patrick Steven Walsh,

                      Petitioner.



                 On Petition for Writ of Mandamus
                     (No. 8:05-cr-00001-RWT-1)


Submitted:   July 17, 2013                 Decided:   August 13, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick Stephen Walsh, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick       Stephen    Walsh    petitions         for    a    writ   of

mandamus, alleging undue delay by the district court in ruling

on his November 1, 2010 petition for relief from judgment under

Fed. R. Civ. P. 60(b)(6), November 22, 2010 motion for return of

property, June 21, 2011 motion to subpoena telephone records,

and November 14, 2011 motion to amend the restitution order.

A writ of mandamus is a drastic remedy and should be granted

only in those extraordinary situations when no other remedy is

available.          United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).

               A review of the district court’s docket reveals that

the district court recently directed the Government to file by

July 30, 2013 a response to Walsh’s petition, motion to subpoena

telephone records, and motion to amend the restitution order,

pleadings      to    which    the   Government       had    not   filed   a    response.

Because there has been recent significant action in the district

court,    we    conclude       that    Walsh    is    not    entitled     to    mandamus

relief.    Accordingly, we deny the mandamus petition. *



     *
        We anticipate that the district court will address
promptly Walsh’s pending petition and motions following receipt
of the Government’s response. However, in view of the length of
time Walsh’s petition and motions have been pending in the
district court, our denial of Walsh’s mandamus petition is
without   prejudice  to  the  filing  of   another  if  further
(Continued)
                                           2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the    materials

before   this   court   and   argument   would   not   aid   the    decisional

process.



                                                             PETITION DENIED




significant delay occurs in the district                 court      after   the
expiration of the July 30 response deadline.



                                     3